Lindsay, J.
—Upon the authority of the case of the State of Texas v. Martin Barns, 25 Tex., 654, this case must be affirmed. The charge in the indictment is, that the defendant played cards at a “ public house.” The charge is too vague and indefinite, and does not sufficiently put the defendant upon notice to enable him to prepare for his defense. This is a principle of administrative justice which should not be departed from. A warning should always be given before the blow is stricken. It may be readily imagined that a gentleman may have played cards at a number of private places which come not within the denunciation of the statute; and yet, when simply indicted for playing cards at a “public place,” he could not know from the charge which particular place he had to defend himself against, by showing that it was not a “ public place.” He might fortify himself against one by his proofs, and still the state might array its testimony to show the offense was committed at another.
Judgment aeeirmed.